Citation Nr: 0949037	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease (DDD) involving the thoracic and lumbar spine(s) with 
Schmorl's node at T12-L1, L1-2, and L2-3 and mild disc 
bulging at L1-2, L2-3, and L5-S1, currently evaluated as 40 
percent disabling. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran reportedly had active duty service from December 
1992 to December 1997 with additional service in the 
reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
May 2005.  A statement of the case was issued in January 
2006, and a substantive appeal was received in February 2006.  
The Veteran appeared at a February 2009 Decision Review 
Officer (DRO) informal conference hearing and at a September 
2009 hearing before the Board at the RO.  A February 2009 DRO 
informal conference report and a September 2009 hearing 
transcript are of record.    

At the September 2009 Board hearing, the record was left open 
to allow for the submission of additional evidence.  
Additional evidence was received in October 2009.  However, 
neither the Veteran nor her representative provided waiver of 
RO review.  The Board notes that in light of the remand set 
forth below, a waiver is not necessary at this point.   

At the hearing before the Board at the RO in September 2009, 
the Veteran's representative asked for separate ratings for 
arthritis and muscle strain, specifically for the Veteran's 
low back disability.  These matters are hereby referred to 
the RO for appropriate action.    

In the April 2005 rating decision, the RO denied the 
Veteran's claim for entitlement to an increased rating for 
DDD involving the thoracic and lumbar spine(s) with Schmorl's 
node at T12-L1, L1-2, and L2-3 and mild disc bulging at L1-2, 
L2-3, and L5-S1, which at the time was evaluated as 20 
percent disabling, effective January 1999.  The Veteran 
perfected appeal.  In October 2006, the DRO assigned a 40 
percent disability rating, effective September 2006.  
Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the Board at the RO in September 2009, 
the Veteran testified her belief that there are outstanding 
VA treatment records that have not been associated with her 
claims file.  Initially, she testified that it was about a 
month or two prior to the hearing that she was seen at the 
VA.  She later testified that it was probably either March or 
April of 2009 and that there may not be any records from the 
last treatment forward.  The Board notes that other than the 
May 2009 VA examination, the most current VA treatment record 
in her claims file is from March 2009.  Appropriate action 
should be taken obtain any pertinent VA treatment records 
from April 2009 to the present in order to fulfill the VA's 
duty to assist the Veteran.  This is particularly so in view 
of the fact that it is a record in the custody of the federal 
government and is thus constructively part of the record on 
appeal.  38 U.S.C.A. § 5103A(b).

In view of the need to return the case for additional records 
development, the Board believes it appropriate to schedule 
the Veteran for another VA examination to ensure that the 
current severity of the service-connected disability is 
documented for eventual appellate review. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to ensure that all pertinent medical 
reports are obtained from the Portland, 
Oregon VA Medical Center from April 2009 
to the present.  

2.  The Veteran should be scheduled for a 
VA spine examination (to include both 
orthopedic and neurological 
examinations).  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All medically indicated 
special tests should be accomplished, 
such as x-rays, and all examination 
findings should be clearly reported to 
allow for application of VA rating 
criteria for back disabilities.  The 
examiner should clearly report whether 
there is evidence of associated objective 
neurologic abnormalities.  The examiner 
also should specifically comment on 
whether the Veteran has had 
incapacitating episodes having a total 
duration of at least 6 weeks during the 
past 12 months.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal to determine whether an 
increased rating is warranted.  The RO 
should issue an appropriate supplemental 
statement of the case, and give the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


